DETAILED ACTION
In response to communication filed on 14 September 2021, this is the first Office Action of the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for EP17188880.3.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Also, according to MPEP 608.01(b)(I.C.) “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” Similarly, the current abstract mentions “The present disclosure relates to a method” that requires correction. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11194787. The patented claim teaches the limitations of the claim as shown by comparison below in bold.

Instant Application
US Patent# 11194787
Claim 1: A computer-implemented method for detecting anomalies with respect to a database comprising a plurality of physical entity records of insurance claims, the physical entity records comprising physical data values for at least one numeric attribute and partition-specifying values for one or more nominal attributes from one or more insurance claim records; the method comprising the steps of:
Claim 1: system for detecting anomalies, the system comprising: access to a database comprising a plurality of physical entity records of insurance claims, the physical entity records comprising physical data values for at least one numeric attribute and partition-specifying values for one or more nominal attributes  from one or more insurance claim records,
(a) retrieving the plurality of physical entity records from the database and preparing the plurality of physical entity records for partitioning;
(a) retrieving the plurality of physical entity records via the communication device and preparing the plurality of physical entity records for partitioning;

access to a database
(b) partitioning the plurality of physical entity records by associating a partition with each distinct combination of partition-specifying values present in the plurality of physical entity records and grouping the physical entity records according to the partitions;
(b) partitioning the plurality of physical entity records by associating a partition with each distinct combination of partition-specifying values present in the plurality of physical entity records and grouping the physical entity records according to the partitions;
(c) for each of the partitions obtained in the step (b), training an unsupervised anomaly detection algorithm on the physical data values of the physical entity records belonging to the partition, thereby obtaining a trained anomaly detection model for each of the partitions, wherein the unsupervised anomaly detection algorithm is an isolation-based anomaly detection algorithm, the isolation-based anomaly detection algorithm is isolation forest, and the partition-specifying values are values for two nominal attributes;
(c) for each of the partitions obtained in the step (b), training an unsupervised anomaly detection algorithm on the physical data values of the physical entity records belonging to the partition, thereby obtaining a trained anomaly detection model for each
of the partitions, wherein the unsupervised anomaly detection algorithm is an isolation-based anomaly detection algorithm, wherein the isolation-based anomaly detection algorithm is isolation forest, and wherein the partition-specifying values are values
for two nominal attributes;
(d) for each of the physical entity records belonging to the plurality of physical entity records, calculating an anomaly score by means of the trained anomaly detection model that is associated with the partition to which the physical entity record belongs; and
(d) for each of the physical entity records belonging to the plurality of physical entity records, calculating the anomaly score is based on the trained anomaly detection model that is associated with the partition
to which the physical entity record belongs; and
(e) updating each of the physical entity records in the database by adding the associated anomaly score calculated in the step (d) and storing each of the trained anomaly detection models for each of the partitions in the database;
( e)… updating each of physical entity records in the database by adding the associated anomaly score calculated in the step (d) and… storing each of the trained anomaly detection models for each of the
partitions in the database;
wherein the method further comprises:
wherein the system is configured to:
(01) receiving a user-provided physical entity record from a user, the user- provided physical entity record comprising the physical data values for at least one numeric attribute and the partition-specifying values for the one or more nominal attributes, wherein the physical data values include the industry sector of policyholders and the injury type of an employee of the policyholders;
(01) receiving a user-provided physical entity record from the user… the user-provided physical entity record comprising the physical data values for at least one numeric attribute and the partition-specifying values for the one or more nominal attributes, wherein the physical data values include the industry sector of policyholders
and the injury type of an employee of the policyholders;
(02) preparing the user-provided physical entity record for scoring by selecting the one or more nominal attributes corresponding to the partition-specifying values from the step (01);
(02) preparing the user-provided physical entity record for scoring, the preparing comprising selecting the one or more nominal attributes corresponding to the partition-specifying values from the step (01);
(03) retrieving the trained anomaly detection model that corresponds to the nominal attributes selected in the step (02) from the database;
(03) retrieving the trained anomaly detection model that corresponds to the one or more nominal attributes selected in the step (02) from the database…  
(04) calculating the anomaly score of the user-provided physical entity record by means of the trained anomaly detection model retrieved in the step (03), wherein the anomaly score is a real number based on a path length derived from an isolation tree and a normalization factor;
(04) calculating the anomaly score of the user-provided physical entity record based on the trained anomaly detection model retrieved in step (03), wherein the anomaly score is a real number based on a path
length derived from an isolation tree and a normalization factor;
(05) determining if the user-provided physical entity record is fraudulent using the anomaly score; and
(05) determining if the user-provided physical entity record is fraudulent using the anomaly score;
(06) generating a visual comparison of anomaly detection with contour lines joining points of equal anomaly score thereby steering investigation efforts for fraud detection.
(06) generating a visual comparison of anomaly detection with contour lines joining points of equal anomaly score thereby steering investigation efforts
for fraud detection.
Claim 2: wherein the preparing in the step (a) comprises updating the plurality of physical entity records by automatically specifying which of the nominal attributes are used as the partition-specifying values from the step (b) onward.
Claim 2: wherein the preparing in the step (a) comprises updating the plurality of physical
entity records, wherein the updating comprises automatically specifying which of the nominal attributes are used as the partition-specifying values from the step (b ).
Claim 3: wherein updating the plurality of physical entity records comprises automatically transforming at least the one numeric attribute to a newly created nominal attribute; wherein the transforming relates to associating at least one nominal label to at least one numeric interval; and wherein a specification of which of the nominal attributes are used as the partition-specifying values from the step (b) onward comprises the newly created nominal attribute.
Claim 3: wherein the updating of the plurality of physical entity records comprises automatically transforming at least the one numeric attribute to a newly created nominal attribute; wherein the transforming relates to associating at least one nominal label to at least one numeric interval; and wherein a specification of which of the nominal attributes are used as the partition-specifying
values from the step (b) comprises the newly created nominal attribute.
Claim 4: wherein the database comprises training data relating to a plurality of training-related physical entity records comprised in the plurality of physical entity records, the training data comprising a plurality of labels indicative of whether the training-related physical entity records adhere to a predefined anomaly- relating criterion; and the method further comprises additional steps (f)-(j) after the step (e):
Claim 4: wherein the database
comprises training data relating to a plurality of training related physical entity records comprised in the plurality of physical entity records; wherein the training data comprises a plurality of labels indicative of whether the training-related physical entity records adhere to a predefined anomaly relating criterion; and wherein the computing device is configured to perform additional steps (f) -(j) after the step (e):
(f) updating each of the physical entity records by adding the anomaly score calculated in the step (d);
(f) updating each of the physical entity records by adding the associated anomaly score calculated in the step (d);
(g) retrieving the training data from the database;
(g) retrieving the training data…

the database comprises training data
(h) based on the training data retrieved in the step (g), training a supervised classification algorithm on the updated physical entity records obtained in the step (f) and obtaining a trained supervised classification model;
(h) based on the training data received in the step (g), training a supervised classification algorithm on the updated physical entity records obtained in the step (f), obtaining a trained supervised classification model
(i) for each of the physical entity records belonging to the plurality of physical entity records, calculating a prediction score indicative of an extent to which each physical entity record adheres to the predefined anomaly-relating criterion by means of the trained supervised classification model; and
(i) for each physical entity record belonging to the plurality of physical entity records, calculating a prediction score, the prediction score indicative of an extent to which said physical entity record adheres to the predefined anomaly-relating criterion of based on the trained supervised classification model; and
(j) updating each of the physical entity records in the database by adding the associated prediction score calculated in the step (i) and storing the trained supervised classification model in the database;
(j)… updating each physical entity record in the database by adding said associated prediction score calculated in the step (i)… 
storing the trained supervised classification model in the database.
Claim 5: wherein for each of the physical entity records, the updating in the step (f) replaces the partition-specifying values with the anomaly score associated with the physical entity record.
Claim 5: wherein for each of the physical entity records, the updating in the step (f)
replaces the partition-specifying values with the anomaly score associated with the physical entity record.
Claim 6: wherein the supervised classification algorithm trained in the step (h) and applied in the step (i) is a logistic regression, CART decision tree, random forest, SVM with linear kernel, or SVM with radial basis function.
Claim 6: wherein the supervised
classification algorithm trained in the step (h) and applied in the step (i) is a logistic regression, CART decision tree, random forester SVM with linear kernel, or SVM with radial basis function.
Claim 7: wherein the training of the supervised classification algorithm in the step (h) comprises splitting the training-related physical entity records and associated training data according to holdout or k-fold cross-validation.
Claim 7: wherein the training of the supervised classification algorithm in the step (h) comprises splitting the training-related physical entity records and associated training data according to holdout or k-fold cross-validation
Claim 8: wherein the database further comprises at least one of the trained supervised classification models, and the method further comprises additional steps (A)-(C) after the step (04):
Claim 8: wherein the database further comprises at least one of the trained supervised classification models, wherein the system is configured to perform additional steps (A)-(C) after the step (04):
(A) updating the user-provided physical entity record by adding the associated anomaly score calculated in the step (04);
(A) updating the user-provided physical entity record by adding the associated anomaly score calculated in the step (04);
(B) retrieving the trained supervised classification model that corresponds to one or more nominal attributes selected in the step (02) from the database; and
(B) retrieving the trained supervised classification model that corresponds to the one or more nominal attributes selected in the step (02) from the database… 
(C) calculating the prediction score of the user-provided physical entity record by means of the trained supervised classification model retrieved in the step (B).
(C) calculating the prediction score of the user-provided physical entity record based on the trained supervised classification model retrieved in the step (B).
Claim 9: the method further comprises comparing the anomaly score calculated in the step (04) or the prediction score calculated in the step (C) to a pre-defined alert value, and generating an alert for an operator when the comparison yields that the pre-defined alert value is matched or is exceeded.
Claim 9: wherein the communication
device is further arranged to generate an alert for an operator, and wherein the system is further configured for comparing the anomaly score calculated in the step (04) or the prediction score calculated in the step (C) to a predefined alert value, wherein the alert for the operator is generated when the comparing determines that the predefined
alert value is matched or is exceeded.
Claim 10: further comprising repeating the step (01) to the step (05) for another of the user-provided physical entity records, thereby determining a second anomaly score, and ranking the anomaly score and the second anomaly score.
Claim 10: wherein the system is configured to perform further steps of repeating the steps (01) to the step (05) for another of the user-provided physical entity record thereby determining a second anomaly score and ranking the anomaly score and the second anomaly score. 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (specific claim elements) of U.S. Patent No. US 11,194,787 B2. The claims of U.S. Patent No. US 11,194,787 B2 recite a system of anomaly detection. Although the claims at issue are not identical, they are not patentably distinct from each other because system claims differ from claim 1 of the instant application, where claim 1 of the instant application recites retrieving the plurality of physical entity records from the database. However, claim 1 of U.S. Patent No. US 11,194,787 B2 also recites access to a database. So, it would have been obvious to retrieve the records from the database. Therefore, claim 1 of the current application falls entirely within the scope of claim 1 of US Patent No. US 11,194,787 B2 or in other words, claim 1 is anticipated by claim 1 of US Patent No. US 11,194,787 B2.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 respectively of U.S. Patent No. US 11,194,787 B2. Thus claims 2-3 of instant application falls entirely within the scope of claims 2-3, or in other words, claims 2-3 are anticipated by claims 2-3 respectively of U.S. Patent No. US 11,194,787 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 (specific claim elements) of U.S. Patent No. US 11,194,787 B2. The claims of U.S. Patent No. US 11,194,787 B2 recite a system of anomaly detection. Although the claims at issue are not identical, they are not patentably distinct from each other because system claims differ from claim 4 of the instant application, where claim 4 of the instant application recites (g) retrieving the training data from the database. However, claim 4 of U.S. Patent No. US 11,194,787 B2 also recites the database comprises training data. So, it would have been obvious to retrieve the training data from the database. Therefore, claim 4 of the current application falls entirely within the scope of claim 4 of US Patent No. US 11,194,787 B2 or in other words, claim 4 is anticipated by claim 4 of US Patent No. US 11,194,787 B2.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 respectively of U.S. Patent No. US 11,194,787 B2. Thus claims 5-10 of instant application falls entirely within the scope of claims 5-10, or in other words, claims 5-10 are anticipated by claims 5-10 respectively of U.S. Patent No. US 11,194,787 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156